DETAILED ACTION
Claims 1-4, 6, 11-13, 15 and 18-26 are pending in this action with 11-13, 15, 18-21, 25 and 26 withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-4, 6 and 22-24 in the reply filed on 5/10/2021 is acknowledged.  The traversal is on the grounds there is no serious burden in searching these two inventions.  This is not found persuasive because as stated in MPEP 808.02 there will be a serious burden if a different field of search is required. Independent claim 11 bases its authorization on attributes of the processor core versus a stored identifier of the processor core which are notably different authorization mechanisms and would require different searches and the application of different prior art references.
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter


Claims 2-4, 6 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by de Cesare et al. (US PGPUB No. 2016/0055102) [hereinafter “de de Cesare”].

A per claim 1, de Cesare teaches a system, comprising: a central processing unit (CPU) fabric communicatively coupled to a processor core ([0039], CPU on integrated circuit with multiple cores), the CPU fabric comprising a first storage location to store a first security identifier value associated with the processor core ([0050], source ID of requests made to SEP processor) see ([0020], source can be any other component on SOC, i.e. processors, memory, controllers, etc.); and a security engine, comprising: a processor to execute instructions ([0019], SEP processor which handles secure accesses to secure memory from CPU); and circuitry to: obtain a request from the processor core to perform a security function targeting a secure asset ([0020], request by CPU to SEP processor to perform secure functions); determine that access to the secure asset by the security function is authorized based on the security identifier associated with the processor core ([0050], source ID restrictions on accessing data by SEP); and allow the request to be issued over the on-chip network ([0050], allowing access request based on source ID).

As per claim 22, de Cesare teaches the system of claim 1, wherein a security mechanism is extended to the security co-processor from a CPU fabric of the SoC (Fig. 1, SEP state code extended to SEP processor via fabric of SoC).

As per claim 23, de Cesare teaches the system of claim 1, wherein the security co-processor is outside the CPU fabric and distinct from a host CPU on the CPU fabric (Fig. 1, SEP processor is connected to the CPU fabric but not inside it – it is inside the SoC and is distinct from the CPU).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boivie et al. (US PGPUB No. 2017/0093804), Goto et al. (US PGPUB No. 2006/0015748) and Justin et al. (US PGPUB No. 2016/0149900) all disclose the use of a dedicated security processor to manage access privileges to secure storage and memory. Kocher et al. ("Security as a new dimension in embedded system design", IEEE, Proceedings. 41st Design Automation Conference, 2004, pp. 753-760), Perez ("Silicon systems security and building a root of trust", IEEE, doi: 10.1109/ASSCC.2015.7387431, 2015, pp. 1-4) and Meng et al. ("Built-in Security Computer: Deploying Security-First Architecture Using Active Security Processor", IEEE, doi: 10.1109/TC.2020.3011748, 2020, pp. 1571-1583) provide generally the state of the art involving embedded security hardware and co-processors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179.  The examiner can normally be reached on Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        August 1, 2021